Citation Nr: 0116407	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1954 and from April 1971 to January 1974. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In 
that determination, the RO denied the veteran's application 
to reopen a claim of entitlement to service connection for 
headaches because new and material evidence had not been 
presented.  

The Board notes that in July 1988, the RO denied service 
connection for headaches.  However, the veteran was not 
notified of the RO's determination.  Therefore, the July 1988 
decision is not final.  As such, this matter is characterized 
as it appears on the title page of this decision.  

In March 2001, the veteran had a hearing before the 
undersigned member at the Central Office in Washington, D.C.  
At that hearing the veteran raised a claim of entitlement to 
a total rating based upon individual unemployability due to 
service connected disability and a claim of whether there was 
clear and unmistakable error in a July 25, 1988 unappealed 
rating decision of the RO that denied service connection for 
headaches.  The Board notes that these matters have not been 
developed or adjudicated for appeal by the RO and are 
referred thereto for appropriate action.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 
Among other things, this law eliminates the concept of a 
well- grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant, who is the veteran 
in this case, if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Inasmuch as the Board has determined that the veteran's claim 
for service connection for headaches should be adjudicated on 
a de novo basis, to avoid prejudice to the veteran, the case 
is remanded for the RO to for compliance with the VCAA.  

In that connection, the Board notes that service medical 
records including the report of a December 1973 retirement 
examination reflect that the veteran had a medical history of 
migraine headaches since 1952 that occurred once a year 
during the veteran's tenure in service.  VA outpatient 
treatment records reflect that the veteran was seen for 
migraine headaches in and February and March 1974, which was 
shortly after the veteran separated from service.  The 
veteran has not been afforded a VA examination to determine 
the nature and extent of his headaches.  

The veteran claims that he is entitled to a higher disability 
evaluation for residuals of a back injury including lumbar 
disc disease at L4-L5.  In January 1998 an informal claim was 
received from the veteran for an increased rating for his 
service-connected back disability.  In an April 1999 rating 
action, the RO increased the disability evaluation for the 
back disability to 40 percent.  In a Substantive Appeal 
received in May 2000, the veteran raised an issue with 
respect to his service-connected back disability including 
complaints involving sciatic nerve and numbness.  Applying a 
liberal interpretation of the May 2000 Substantive Appeal, 
the Board finds that the document may be treated as the 
veteran's notice of disagreement (NOD).  See Manlicon v. 
West, 12 Vet. App. 238 (1999); Myers v. Derwinski, 1 Vet. 
App. 127 (1991).  Thus, the RO has yet to issue a Statement 
of the Case (SOC) on this claim.  See Manlicon v. West, at 
240.  Case law provides that if a claim has been placed in 
appellate status by the filing of a NOD, the Board must 
remand the claim to the RO for preparation of a SOC as to 
that claim.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  Manlicon v. West, at 240-41; Archbold v. Brown, 7 
Vet. App. 124, 130 (1996).  Under such circumstances, 
however, the appeal should be returned to the Board following 
the issuance of the SOC only if it is perfected by the filing 
of a timely substantive appeal.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).   

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his for service connection for 
headaches since separation from service.  
After obtaining any necessary consent 
forms for the release of the veteran's 
private medical records, the RO should 
obtain, and associate with the claims 
folder, all records noted by the veteran 
that are not currently on file.

2.  The RO should accord the veteran a VA 
neurological examination to determine the 
nature and etiology of the veteran's 
headaches.  The entire claims folder, to 
include a complete copy of this REMAND 
should be available to and be reviewed by 
the examiner.  All clinical findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the veteran's headaches are related 
to service.  

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  The RO should issue a SOC that 
includes a discussion of the applicable 
law and regulations with regard to the 
claim for an increased rating for 
residuals of a back injury status post 
laminectomy with disc disease of L4-L5.  
Specifically, the RO should notify the 
veteran that the appeal as to this claim 
will be returned to the Board following 
issuance of the SOC only if it is 
perfected by filing of a timely 
substantive appeal.  Manlicon v. West, 
12, Vet. App. 238, 240 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  If after 
the veteran files a timely Substantive 
Appeal and the RO receives additional 
pertinent evidence with regard to the 
claim, the RO should readjudicate the 
matter in light of the new evidence.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs 

the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




